•In this ease the chancellor decided that where the vendor of land, at the time of the sale, promises and assures the vendee that a village is to be built upoD the site of which the lots sold form a part; that the tract of land constituting such site shall be laid out into lots; that the streets shall be opened and filled up or graded without delay; that buildings shall be erected and a dock constructed, etc.,—which promises and assurances induced the vendee to purchase the lots at a large price; and the vendor afterwards fails to perform such promises, whereby the lots sold are rendered of but little value to the purchaser,—these circumstances will constitute a good defense to a suit brought to foreclose a mortgage given for the purchase money. See Donelson v. Weakley, 3 Yerg. 178. Order of the vice-chancellor reversed, and demurrer overruled, with costs.